Citation Nr: 0718852	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  06-06 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to non service-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
December 1974 and from August 1976 to December 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Winston-Salem, North Carolina (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

At the hearing before the Board, the veteran reported that he 
was awarded disability benefits from the Social Security 
Administration (SSA) in May 2006.  The record reveals that 
the SSA was previously contacted by the RO, and that the 
veteran's claim for SSA benefits had been denied.  Whether or 
not SSA benefits have subsequently been granted, the medical 
records upon which the SSA made its determination have not 
been associated with the claims file.  In addition, the 
veteran referred to being scheduled for additional VA 
treatment, in particular neurological treatment, when his 
condition stabilized following his August 2006 
hemilaminectomy and diskectomy.  Inasmuch as the VA is on 
notice of the potential existence of these records, the 
records, if in existence, should be obtained prior to any 
further appellate review of this case.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see generally 
Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  As 
additional action by the RO may be helpful in either 
obtaining such putative records, or documenting information 
that the medical records cannot be obtained, further 
development in this regard is warranted. 

A January 2006 adjudicative action by the RO lists bipolar 
disorder, herniated nucleus pulposus of the lumbar spine, 
sciatica of the left lower extremity and a left hip condition 
as the veteran's disabilities.  At the hearing before the 
Board, the veteran referenced a disability not listed on this 
decision, a shoulder disorder, and indicated that doctors 
would be "looking" at this condition in the future.  VA 
examinations of record do not sufficiently assess the current 
severity of any shoulder disorder, and sufficient findings 
from such an examinations is required in order to rate the 
individual disabilities so as to determine whether the 
veteran is entitled to pension benefits.  See Roberts v. 
Derwinski, 2 Vet. App. 387 (1992).  As such, this remand will 
request that the veteran be afforded a sufficient VA 
examination to assess all of the veteran's disabilities and 
afford the RO the opportunity to fully develop the veteran's 
pension claim. 

For the reasons stated above, this appeal is remanded for the 
following development:

1.  The RO must contact SSA and request 
copies of any records considered in the 
veteran's award, or denial, of SSA 
benefits.  The RO must also obtain any 
recent VA clinical records.  Only the 
evidence not already of record is to be 
associated with the claims file.  The 
attempts made to secure this evidence 
must be documented in the claims file by 
the RO.  If after making reasonable 
efforts to obtain these records the RO is 
unable to secure same or they are 
unavailable, the RO must briefly explain 
the efforts that the RO made to obtain 
these records.  The veteran must then be 
given an opportunity to respond.

2.  The RO must afford the veteran a 
comprehensive examination to assess the 
severity of the veteran's disabilities.  
The claims file must be provided to the 
examiner.  All pertinent symptomatology 
and findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The examiner must 
address the extent of functional and 
industrial impairment from the veteran's 
disabilities.  See Gary v. Brown, 7 Vet. 
App. 229 (1994).

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of this claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.
 
4.  Following completion of the 
development requested above, the RO must 
issue another rating decision that 
assigns disability ratings to all of the 
veteran's disabilities based on a review 
of the entire record, including any 
material added to the claims folder since 
the last formal adjudication by the RO.  
Any change in the evaluations assigned 
for the veteran's disabilities found to 
be warranted by the evidence must be 
reflected in the decision, and if the 
veteran is found to have any ratable 
disability not previously evaluated, such 
as a shoulder disability, the rating 
decision must be prepared to ensure that 
each of his chronic disabilities has been 
assigned a rating.  The RO must consider 
38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. 
§§ 3.321, 4.15, 4.16, 4.17.  

5.  If the adjudication does not result 
in a complete grant of all benefits 
sought by the veteran, the veteran and 
his representative must be provided a 
supplemental statement of the case.  An 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

